In this case there is no appeal bond, nor affidavit of inability to give one, accompanying the record. The appeal is therefore dismissed. State v.Patrick, 72 N.C. 217; State v. Hawkins, Ib., 180; State v. Spurtin,80 N.C. 362.
Let this be certified to the superior court of Columbus county than further proceedings may be had in the case according to law.
PER CURIAM.                                   Appeal dismissed.
In Goff v. Pope and Boddie v. Woodard, and Cobb v. Morgan: Remanded for a properly certified transcript. The case of State v. Ephraim Jones, ante, 691, cited and approved.
In Troutman v. Barkley, from Iredell: The appellant not insisting on any error in the ruling below, and none appearing, the court here affirm the judgment.
 *Page 17